Citation Nr: 1419242	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  04-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In August 2006, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

IBS is due to the Veteran's service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for IBS have been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence establishes that the Veteran has a current IBS diagnosis.  See January 2012 VA examination report.  The competent medical evidence of record establishes that the Veteran's IBS is causally related to his service-connected PTSD.  See May 2012 rating decision and February 1999 opinion from  Dr. F.L.M.  There is no competent evidence that weighs against this theory of entitlement.


ORDER

Entitlement to service connection for IBS is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


